General Information on Petitions Procedure
The information provided below is not exhaustive but publically available information Pro se Assistance provides to any applicant seeking information regarding what to do when an application is in abandoned status.  As discussed more below, in order to return the application to pending status, a petition must be filed.  Petitions are outside the expertise of Pro se Assistance and the jurisdiction of the Examiner. 
Once an application is in abandoned status, in order to return the application to pending status a petition must be filed. MPEP 711.03(c) covers procedure for petitions relating to Abandonment. There are two types of petitions that may be filed: (1) Petition Under 37 CFR 1.181(a) to Withdraw the Holding of Abandonment and (2) Petition for Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a).  If applicant believes the abandonment of the application is improper, applicant can petition to withdraw the holding of abandonment (37 CFR 1.181, no petition fee).  If applicant unintentionally abandoned the application, Applicant can petition for revival of the application under 37 CFR 1.137(a) (unintentional delay, petition fee).  Each petition has separate requirements including different fee requirements.  

Information on Petitions can be found at https://www.uspto.gov/patents-application-process/petitions.  Specifically, the following sections of the website may be relevant:

06 - Withdrawal of abandonment based on failure to receive an office action
07 - Withdrawal of abandonment based on evidence that a reply was timely mailed or filed
09 - Revival based on unintentional delay

A petition requesting revival based on unintentional delay under 37 CFR 1.137 (a) must be accompanied by:
(1) the required reply, unless previously filed;
(2) the petition fee as set forth in 37 CFR 1.17(m);
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 (a) was unintentional; and
(4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).
Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR1.137 was unintentional, the Director may require additional information.

Note: Terminal disclaimers are only required with utility/plant applications filed before June 8, 1995, and with any design application regardless of its filing date.


A form for a Petition for Revival is available at https://www.uspto.gov/sites/default/files/documents/sb0064.pdf.

Always check the fee schedule as fees are subject to change. For the proper petition fee required for a petition requesting revival based on unintentional delay, please consult the current USPTO Fee Schedule for code 1453/2453/3453 (Large Entity/Small Entity/Micro Entity) under the Patent Petition Fees at https://www.uspto.gov/learning-and-resources/fees-and-payment/uspto-fee-schedule.

A petition requesting withdrawal of the holding of abandonment under 37 CFR 1.181 requires a signed statement of facts regarding procedural reasons why the application is in fact not abandoned as a matter of law and a request to withdraw the holding of abandonment.  Stating that your application deserves a patent or arguing against the merits of an Office action are not procedural reasons to withdraw the abandonment.  Instead, procedural reasons to withdraw the holding of abandonment include failure to receive an office action and providing evidence that a reply was timely filed.  See https://www.uspto.gov/patents-application-process/petitions and MPEP 711.03(c)(I).  Also, petitions to withdraw the holding of abandonment not filed within two (2) months of the mail date of a notice of abandonment may be dismissed as untimely.  See 37 CFR 1.181(f) and MPEP 711.03(c)(I)(C).  There is no form for a petition to withdraw the holding of abandonment, but a Sample of how to identify the correspondence is shown at the end of this paper.

Each petition has the following general requirements:
MUST be in writing (and properly signed), 37 CFR 1.2: (should be typed on 8.5 x11 paper single sided double spaced with page numbers if multiple pages)
Must clearly identify the correspondence as a Petition for Withdrawal of the Holding of Abandonment or Revival of an Abandoned Application.
All business with the USPTO is transacted in writing. The petition should be directed to the USPTO official delegated the authority to decide that petition. See MPEP Chapter 1000. Since different matters may be considered by different branches or sections of the USPTO, each distinct subject, inquiry or request should be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. 37 CFR 1.4(c).
MUST contain a statement of facts involved, the point(s) to be reviewed and the action requested, 37 CFR 1.181(b):
The care and completeness with which petitions are drafted can clearly influence the decision rendered. 37 CFR 1.181(b) sets forth the general requirements for the content of a petition. The petition must contain a statement of the facts involved, the point(s) to be reviewed and the action or relief requested. The petition submitted should be as complete as possible and any evidence Any error(s) in a requirement or action on the part of the USPTO should be clearly set forth with the reasons why such requirement or action is considered improper. 

See www.uspto.gov for the laws, regulations, and procedures governing the patenting process. For example, Laws, regulations, policies, procedures, guidance and training can be found at  https://www.uspto.gov/patent/laws-regulations-policies-procedures-guidance-and-training 



Petitions may be filed by one of the following methods:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


For more information regarding petitions to revive or petitions to withdraw the holding of abandonment, please call the Petitions Help Desk: 571-272-3282
►Hours of Operation for Petitions Help Desk    Monday – Friday 8:30 AM - 5:00 PM (EDT)


/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        

    PNG
    media_image1.png
    807
    1000
    media_image1.png
    Greyscale



    
        
            
        
            
    

    
        1 Only registered e-filers can file petitions online, with few exceptions.  For information regarding how to become a registered e-filer or how to navigate EFS-Web, contact the Patent Electronic Business Center at (866) 217-9197.